Title: From George Washington to William Pearce, 30 August 1795
From: Washington, George
To: Pearce, William


          
            Mr Pearce,
            Philadelphia 30th Augt 1795
          
          I have written to you so fully of late, that little remains to be said in this letter, beyond the acknowledgment of yours of the 23d instant.
          I shall however add, that late as it is to be, in a manner, beginning to Sow wheat, I would rather have it delayed still longer than to be sowed in ground that is too wet; or in other respects unfit for its reception. No seed will ever yield well when put in in bad order; or too much out of season.
          This reminds me of the necessity there is for sowing, without delay, the lot by the Spring, where Potatoes are growing, with Lucern. Prepare the ground well, and do not spare Seed (trying the goodness of it beforehand). Admitting that the Potatoes are not yet got to their full growth, it is better, notwithstanding, that they should suffer, than the Grass (by late sowing) from which permanent advantages are expected should be injured.
          The Ploughs made by Isaac must be badly executed, or vastly abused at the Farms, from the continual employment he has in making them. A sett of Ploughs, made & taken care of as they ought to be, cannot, surely want replacing as often as mine are, by the Carpenters report; especially as there are so few stumps & stones in any of my arable fields. The Overseers ought to be attentive to this matter. If they had the making, or paying for the making, themselves, there wd not be this demand for them I apprehend—and it is no good reason why they should be constantly calling for them, because they are done within myself.
          I hope from the character given of Mr Neale, that no disappointment wil⟨l⟩ follow—but if the mode of communicating with

him was not direct & certain you had better not rest it upon a single letter. I wish you well, and am Your friend
          
            Go: Washington
          
        